


110 HR 1605 IH: Merchant Mariner Credentials

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1605
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. LaTourette (for
			 himself, Mr. Young of Alaska, and
			 Mr. LoBiondo) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 46, United States Code, to repeal
		  requirements that applicants for merchant seamen licenses and certificates and
		  merchant mariner’s documents must take oaths, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Merchant Mariner Credentials
			 Improvement Act of 2007.
		2.OathsSections 7105 and 7305 of title 46, United
			 States Code, and the items relating to such sections in the analysis for
			 chapters 71 and 73 of such title, are repealed.
		3.Duration of
			 credentials
			(a)Merchant
			 mariner’s documentsSection 7302(f) of title 46, United States
			 Code, is amended to read as follows:
				
					(f)Periods of
				validity and renewal of merchant mariners’ documents
						(1)In
				generalExcept as provided in subsection (g), a merchant
				mariner’s document issued under this chapter is valid for a 5-year period and
				may be renewed for additional 5-year periods.
						(2)Advance
				renewalsA renewed merchant mariner’s document may be issued
				under this chapter in advance but is not effective until the date that the
				previously issued merchant mariner’s document
				expires.
						.
			(b)Duration of
			 licensesSection 7106 of such title is amended to read as
			 follows:
				
					7106.Duration of
				licenses
						(a)License
				renewalA license issued under this part is valid for a 5-year
				period and may be renewed for additional 5-year periods; except that the
				validity of a license issued to a radio officer is conditioned on the
				continuous possession by the holder of a first-class or second-class
				radiotelegraph operator license issued by the Federal Communications
				Commission.
						(b)Advance
				renewalsA renewed license issued under this part may be issued
				in advance but is not effective until the date that the previously issued
				license
				expires.
						.
			(c)Certificates of
			 registrySection 7107 of such title is amended to read as
			 follows:
				
					7107.Duration of
				certificates of registry
						(a)Certificates of
				registry renewalA certificate of registry issued under this part
				is valid for a 5-year period and may be renewed for additional 5-year periods;
				except that the validity of a certificate issued to a medical doctor or
				professional nurse is conditioned on the continuous possession by the holder of
				a license as a medical doctor or registered nurse, respectively, issued by a
				State.
						(b)Advance
				issuanceA renewed certificate of registry issued under this part
				may be issued in advance but is not effective until the date that the
				previously issued certificate of registry
				expires.
						.
			4.Processing time for
			 documentsSection 2110 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
			
				(l)Limitation with
				respect to processing timeThe Secretary may not charge a fee
				under this section for the application, processing, or issuance of a merchant
				mariner’s document for an individual under chapter 73 if, within 30 days after
				the date the individual submits a complete application for the document, the
				Secretary has not—
					(1)issued the
				document to the individual; or
					(2)notified the
				individual that the document will not be issued because the individual does not
				meet the qualifications for issuance of that document under that
				chapter.
					.
		5.Fingerprinting
			(a)Merchant mariner
			 licenses and documentsChapter 75 of title 46, United States
			 Code, is amended by adding at the end the following:
				
					7507.Fingerprinting
						(a)In
				generalThe Secretary of the Department in which the Coast Guard
				is operating may not require an individual to be fingerprinted for the issuance
				or renewal of a license, a certificate of registry, or a merchant mariner’s
				document under chapter 71 or 73 if the individual was fingerprinted when the
				individual applied for a transportation security card under section
				70105.
						.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						7507.
				Fingerprinting.
					
					.
			6.Authorization to
			 extend the duration of licenses, certificates of registry, and merchant
			 mariners’ documents
			(a)Merchant mariner
			 licenses and documentsChapter 75 of title 46, United States
			 Code, as amended by section 5(a) of this Act, is further amended by adding at
			 the end the following:
				
					7508.Authority to
				extend the duration of licenses, certificates of registry, and merchant mariner
				documents
						(a)Licenses and
				certificates of registryNotwithstanding section 7106 and 7107,
				the Secretary of the department in which the Coast Guard is operating may
				extend for one year an expiring license or certificate of registry issued for
				an individual under chapter 71 if the Secretary determines that such action is
				required to enable the Coast Guard to eliminate a backlog in processing
				applications for such licenses or certificates of registry.
						(b)Merchant mariner
				documentsNotwithstanding section 7302(g), the Secretary may
				extend for one year an expiring merchant mariner’s document issued for an
				individual under chapter 71 if the Secretary determines that such action is
				required to enable the Coast Guard to eliminate a backlog in processing
				applications for such documents.
						(c)Manner of
				extensionAny extensions granted under this section may be
				granted to individual seamen or a specifically identified group of
				seamen.
						(d)Expiration of
				authorityThe authority for providing an extension under this
				section shall expire on June 30,
				2009.
						.
			(b)Clerical
			 amendmentThe analysis for such chapter, as amended by section
			 5(b), is further amended by adding at the end the following:
				
					
						7508. Authority to extend the duration of
				licenses, certificates of registry, and merchant mariner
				documents.
					
					.
			7.Merchant mariner
			 documentation
			(a)Interim
			 clearance processNot later
			 than 180 days after the date of enactment of this Act, the Secretary of the
			 department in which the Coast Guard is operating shall develop an interim
			 clearance process for issuance of a merchant mariner document to enable a newly
			 hired seaman to begin working on an offshore supply vessel or towing vessel if
			 the Secretary makes an initial determination that the seaman does not pose a
			 safety and security risk.
			(b)Contents of
			 processThe process under subsection (a) shall include a check
			 against the consolidated and integrated terrorist watch list maintained by the
			 Federal Government, review of the seaman’s criminal record, and review of the
			 results of testing the seaman for use of a dangerous drug (as defined in
			 section 2101 of title 46, United States Code) in violation of law or Federal
			 regulation.
			8.Merchant mariner
			 assistance reportNot later
			 than 180 days after the date of enactment of this Act, the Commandant of the
			 Coast Guard shall submit to the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report regarding a plan—
			(1)to expand the
			 streamlined evaluation process program that was affiliated with the Houston
			 Regional Examination Center of the Coast Guard to all processing centers of the
			 Coast Guard nationwide;
			(2)to
			 include proposals to simplify the application process for a license as an
			 officer, staff officer, or operator and for a merchant mariner’s document to
			 help eliminate errors by merchant mariners when completing the application form
			 (CG–719B), including instructions attached to the application form and a
			 modified application form for renewals with questions pertaining only to the
			 period of time since the previous application;
			(3)to provide notice
			 to an applicant of the status of the pending application, including a process
			 to allow the applicant to check on the status of the application by electronic
			 means; and
			(4)to ensure that all
			 information collected with respect to applications for new or renewed licenses,
			 merchant mariner documents, and certificates of registry is retained in a
			 secure electronic format.
			9.Merchant mariner
			 shortage reportNot later than
			 180 days after the date of enactment of this Act, the Secretary of
			 Transportation, acting through the Administrator of the Maritime
			 Administration, shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report concerning methods to
			 address the current and future shortage in the number of merchant mariners,
			 particularly entry-level mariners, including an evaluation of whether an
			 educational loan program providing loans for the cost of on-the-job training
			 would provide an incentive for workers and help alleviate the shortage.
		10.Merchant mariner
			 document standardsNot later
			 than 270 days after the date of enactment of this Act, the Secretary of the
			 department in which the Coast Guard is operating shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate—
			(1)a
			 plan to ensure that the process for an application, by an individual who has,
			 or has applied for, a transportation security card under section 70105 of title
			 46, United States Code, for a merchant mariner document can be completed
			 entirely by mail; and
			(2)a
			 report on the feasibility of, and a timeline to, redesign the merchant mariner
			 document to comply with the requirements of such section, including a biometric
			 identifier, and all relevant international conventions, including the
			 International Labour Organization Convention Number 185 concerning the
			 seafarers identity document, and include a review on whether or not such
			 redesign will eliminate the need for separate credentials and background
			 screening and streamline the application process for mariners.
			
